 In the Matter ofTHE LUMMUSCOMPANYandMETROPOLITAN CHAPTER31,FEDERATION OF ARCHITECTS,ENGINEERS,CHEMISTS,AND TECH-NICIANS, C. I. O.In theMatter ofTHE LUMMUS COMPANYandARCHITECTURAL & EN-GINEERINGGUILD, LOCAL 66,INTERNATIONAL FEDERATION OFTECH-NICAL ENGINEERS,ARCHITECTS&DRAFTSMEN'SUNION, A. F. OF L.Cases Nos. R-5827 and R-5828 respectively.Decided September 4,1943Messrs. Davies, Auerbach, Cornell c6 Hardy, by Mr. Christopher W.Hoey,of New York City, for the Company.Leider,Witt .& Cammer by Mr. D. W. Leider,of New York City,andMessrs. Thomas R. Sullivan, Lewis A. Berne,andBeryle Gilman,,ofNew York City, for the C. 1. 0.Messrs. J. Lawrence Raimist, Leo Carrick, Joseph Votava,andHoward Coughlin,of New York City, for the A. F. of L.1Miss Frames Lopinsky,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by Metropolitan Chapter 31, Federationof Architects, Engineers; Chemists, and Technicians, C. I. 0., hereincalled the C. I. 0., and Architectural & Engineering Guild, Local 66,International Federation of Technical Engineers, Architects & Drafts-men'sUnions, A. F. of L., herein called the, A. F. of L., alleging thatquestions affecting commerce had arisen concerning the representa-tion of employees of The Lummus Company, New York City, hereincalled the Company, the National Labor Relations Board providedfor an appropriate consolidated hearing upon due notice before RichardJ.Hickey, Trial Examiner.Said hearing was held at New YorkCity, on August 9 and 10, 1943. The Company, the C. I. 0., andthe A. F. of L. appeared, participated, and were afforded full op-1Messrs. Carrick,Votava and Coughlin represented Office Employees,Local 23076,A. F. of L.52 N. L.R B., No. 65.428 trTHE LUMMUS COMPANY429portunity to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing on the issues and to file briefs with the-Board.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Lummus Company is a Delaware corporation engaged in theconstruction and repair of petroleum, , alcohol and chemical plants,and equipment. Its principal office is -in New York City where itemploys approximately 400 technical employees. It is these em-ployees which are involved in this proceeding.The Company re-ceives no raw materials at its New York office. From its draftingoffice and an executive office there it supervises construction for variousjobs throughout the United States and operations at its plant inHonesdale, Pennsylvania,-and its laboratory in Bayonne, New Jersey.During the period from June 1, 1942, to June 31, 1943, the Company'ssales amounted to over $1,000,000.Approximately 90 percent of itsservices were rendered outside the State of New York.The Com-pany admits that it is engaged in commerce within the meaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDMetropolitan Chapter 31, Federation of Architects, Engineers,Chemists, and'Technicians, is a labor organization. affiliated with theCongress of Industrial Organizations, admitting to membershipemployees of the Company.eration 'of Technical Engineers, Architects & Draftsmen's Unions, isa labor organization affiliated with the American Federation of Labor,admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn or about June 10, 1943, the A. F. of L. requested recognition asthe exclusive bargaining representative of the Company's employees.On or about June 12, 1943, the C. I. O. requested recognition as the'exclusive bargaining representative of the Company's employees initsTank and Tower Section.The Company, by letters, refused therequest of the A. F. of L. on the ground that the C. I. O. was alsoclaiming.recognition and that of the C. I. O. on the ground that itsunit was inappropriate. '430DECISIONS OF NATIONAL LABOR RELATIONS BOARDStatements of the Regional Director introduced into evidence atthe hearing, indicate that the C. 1. 0. and the A. F. of L. each representsa substantial number of the employees in the unit alleged appropriatein its original petition.2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THEAPPROPRIATE UNITThe C. I. 0., originally petitioned for a unit of Tank and TowerSection employees only.The A. F. of L. petitioned for all technicalemployees of the Company, including architects.At the hearing thepetitions were amended by broadening the C. I. O.'s unit to includeall technical employees and narrowing the A. F. of L.'s unit to eliminatearchitects.The only categories left in dispute are squad bosses andhead checkers whom the A. F. of L. and the Company would includeand the C. I. O. wouldexclude.Squad bosses and head checker's are incharge of groups of men vary-ing insizefrom 4 to 100 men. 'A head checker allots and checks thework of the checkers who work under him.A squad boss works withgroups of draftsmen and checkers'alloting and correlating their workand correlating it with that of other squads.He does no drawing butgoes from board to board, inspecting, critizing, and instructing.Hisrecommendations are considered in connection with those of othersquad bosses and those of the section boss, in matters affecting thestatus of the employees who work under him.We find that squadbosses and head checkers are supervisory employees and shall excludethem from the unit.'We And that all technicalengineersand technical employees of theCompany in its New York office including but not limited to technicalengineers,draftsmen, designers, checkers, tracers, detailers, bill ofmaterialhead checkers, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such 4ction,4 constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 -(b) of the Act.a The C I. O. submitted to the Regional Director 71 application-for-membership cards,24 of which boie-apparently genuine original signatures corresponding with names on theCompany's JuneT 21, 1943, pay roll which contains 44 names in the unit,requested in theC. I. O.'s petition.The A. F. of L.submitted to the Regional Director 140 application-for-membership cards: 119 bore apparently,genuine ,original signatures corresponding withnames. appearing on the Company's June 21, 1943,pay roll which contains the names, of399 employees in the unit alleged appropriate in the A F. of L's petition.'s SeeMatter of Art Metal Constructioa Co.,40 N. L. R. B.842 ;Matter' -of ,4ehutte ctKoerting Company,44 N. L. R. B.528.If ,4 This is substantially the unit described in both petitions as amended at the hearing. THE LUMMUS COMPANYV.THE DETERMINATION OF REPRESENTATIVES431We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The LummusCompany, New York City, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Second Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, todetermine whether they desire to be represented by Metropolitan Chap-ter 31, Federation of Architects, Engineers, Chemists, and Technicians,affiliated with the Congress of Industrial Organizations, or by Archi-tectural & Engineering Guild, Local 66, International Federation ofTechnical Engineers, Architects & Draftsmen's Unions, affiliated withthe American Federation of Labor, for the purposes of collectivebargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.